 TRANSPORTATION SERVICESTransportation Manpower Services of Ohio, Inc. andMichael O'Boyle. Cases 27-CA-7692 and 27-CA-776230 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 December 1983 Administrative LawJudge Frederick C. Herzog issued the attached de-cision. The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin opposition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Transporta-tion Manpower Services of Ohio, Inc., Denver,Colorado, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.In sec. III, C, of his decision the judge stated that there does not "seemto be any plausible explanation for [Supervisor] Dudek's claim, in thecourse of the telephone conversation with [alleged discriminatee]O'Boyle several days after each of them had been discharged by Re-spondent, that he never passed any knowledge he had of O'Boyle's unionactivities on to his superiors in Boston." However, earlier in his decisionthe judge specifically found that O'Boyle admitted that Dudek claimednot to have passed such knowledge on to anybody else within the Re-spondent's organization and it is clear from the judge's decision that he infact found that the Respondent's officials in Boston did not have actualknowledge of O'Boyle's union activities at the time the determinationwas made to discharge him.2 No exceptions were filed to the judge's conclusion that the Respond-ent violated Sec. 8(aXI) of the Act by asking an employee to find outabout the union activities of fellow employees and to report back aboutthem.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge. Iheard this case in trial at Denver, Colorado, on Septem-ber 16 and 17, 1982. Based on charges filed by MichaelO'Boyle between January 18 and March 15, 1982, against270 NLRB No. 78Transportation Manpower Services of Ohio, Inc. (Re-spondent) the Regional Director for Region 27 of theNational Labor Relations Board issued a complaint, sub-sequently amended and consolidated, alleging in sub-stance that Respondent violated Section 8(a)(1) of theAct by various means during the last quarter of 1981,and that Respondent violated Section 8(a)(3) of the Actby discharging its employees, O'Boyle and Clarence R.Blakeley Jr., in early 1982. Additionally it was allegedthat Respondent's discharge of Blakeley was violative ofSection 8(a)(4) of the Act. Respondent generally deniesthe allegations of wrongdoing.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Based onthe entire record, from my observation of the demeanorof the witnesses, and having considered the posthearingbriefs of the parties, I make the followingFINDINGS OF FACT AND CONCLUSIONS1. JURISDICTIONRespondent is an Ohio corporation maintaining anoffice and place of business at Denver, Colorado, whereit is engaged in the business of interstate transporation ofautomobile parts for Chrysler Corporation, It annuallyprovides services to Chrysler valued in excess of $50,000,transporting parts directly to points and places outsidethe State of Colorado.Accordingly, as Respondent admits, I find that Re-spondent is now, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe International Association of Machinists & Aero-space Workers, District Lodge, AFL-CIO, is, and at alltimes material herein has been, as admitted by Respond-ent, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent's home office is in Dedham, Massachu-setts.tHowever, since March 30, 1981, it has contractedto deliver automobile and truck parts from Chrysler'sdepot in Denver, Colorado, to Chrysler's dealerships inColorado, Wyoming, Utah, and parts of New Mexico,Nebraska, and Texas.Respondent's predecessor in performing these deliv-eries was D.P.D., a division of the Ryder Corporation.Ryder's 10 drivers had been organized and representedby Transportation, Technical Warehouse, Industrial andService Employees Union, a/w D.2. MEBA-AMO,AFL-CIO. One of Ryder's five drivers stationed inDenver was O'Boyle. Three of Ryder's drivers were sta-tioned in Salt Lake City, and two in Albuquerque. Brief-' At various points in the record the home office or officials basedthere are generally referred to as "Boston."415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly described, Ryder's operations consisted of six routesout of Denver. Chrysler employees loaded trailers at thedepot and Ryder's drivers then drove Ryder tractors tovarious delivery points. Chrysler furnished the driverswith delivery papers and keys to dealerships, so that de-liveries could be made after regular working hours.Denver drivers drove their rigs to transfer points and ex-changed them for empty ones in or near Eagle, Colora-do, and Laramie, Wyoming, as well as near Trinidad,Colorado, at Raton Pass.When Respondent succeeded in securing the contractwith Chrysler to perform the work previously done byRyder the operation's broad outlines appear to havechanged very little, though it did station 6, rather than 5,drivers in Denver.2B. O'Boyle's CaseO'Boyle was among the five Ryder drivers hired byRespondent.3O'Boyle was hired by Respondent by an officialnamed Robert Mann,4who interviewed him and, soO'Boyle claims, promised that his pay would be conso-nant with that which he had received as a driver forRyder. Respondent conceded that O'Boyle had beenhighly recommended by Ryder's manager, and thatO'Boyle showed a definite desire for the job. Indeed, dueto O'Boyle's experience, he was hired at a pay rategreater than the other drivers, and received greaterfringe benefits, such as length of vacation. O'Boyle statedthat the interviewer gave him to understand that Re-spondent was opposed to its employees forming a unionand asked him his sentiments on the subject. O'Boyle re-sponded that his sentiments were against having aunion.5Respondent's interviewer Mann was not called as awitness to refute any of the statements. However, thereis no allegation by the General Counsel that Respondentviolated the Act in March or April 1981, and I see nopoint in discussing this further, as it appears that these orsimilar actions were discussed and remedied in the casedecided by Judge Kennedy, referred to earlier herein.62 The recital of Ryder's operations, set forth above, is gleaned fromthe briefs filed by the parties, in addition to the decision of Administra-tive Law Judge Harold Kennedy dated August 9, 1982, to which no ex-ceptions were filed. (See JD-SF-192-82.)3 Judge Kennedy also found that Respondent discriminatorily refusedto hire two former Ryder drivers, pursuant to its "fixed plan or design"to avoid hiring more than 50 percent of the drivers who had worked forRyder, so as to avoid having to deal with the union which representedRyder's drivers.4 While Respondent had a supervisor in its Denver office, the record isclear that much authority, including personnel matters such as terminat-ing an employee, was reserved to officials in its home office.b Another former employee, Bob Holland, testified that when he wasinterviewed for his position with Respondent on March 28, 1981, theinterviewer asked his opinion of unions, and he responded that he did notcare one way or the other, to which Respondent's interviewer rejoinedthat the Respondent was seeking employees who were not prounion. Ap-parently whatever Holland had to say was sufficient for Respondent'spurposes, as he was thereafter hired.6 I find no evidence to support, and the General Counsel appears tohave abandoned. the allegations of par. V(a) of the complaint to theeffect that Respondent's supervisor Dudek sometime during early Octo-ber 1981 told employees that the terminal would be closed and moved ifa union came in. Accordingly, this allegation must be dismissed.As O'Boyle's employment with Respondent pro-gressed into the summer of 1981 problems began to de-velop. In O'Boyle's view Respondent was failing to liveup to its promise to pay him properly. According to Re-spondent, O'Boyle was showing himself to be somethingless than the superior driver and employee it had count-ed on when it made the decision to hire him. The result-ant bad feelings was evidently compounded whenO'Boyle began a series of phone calls directly to Boston,speaking to a whole array of Respondent's officials, con-cerning problems he was encountering and his perceivedunfair treatment at the hands of Respondent.Respondent's unhappiness over his performance wasconveyed to O'Boyle by means of its June 5, 1981 "60-day evaluation" in which he was told, among otherthings, that "I look for a DRASTIC AND IMMEDI-ATE IMPROVEMENT. We both know that your abili-ties far exceed your performance thus far, and I, for one,want to see exactly how good you are." Among the rea-sons cited in the evaluation for his poor appraisal wasthe "dropping" of a trailer and alleged poor gas mileage.O'Boyle claimed that he called Boston and succeeded indefending himself against the charges. Respondent'srecords however indicate that O'Boyle was beginning tobe thought of as an expensive personnel mistake by Re-spondent.In July 1981 O'Boyle's work was given a 90-dayreview. In that review his overall rating was that of anaverage employee. It was noted, however, that, while heseemed "warm, sociable and friendly," his "personalitywas satisfactory for the job," and he was exhibiting suffi-cient courtesy to others, he nonetheless "occasionally'blows up' under pressure and is easily irritated." Thenarrative comment was that "Mike thinks he knowsmore than anybody else. Talks too much. Likes to foolwith trucks." It was acknowledged that O'Boyle knewall the routes.Before this last mentioned appraisal actually reachedhim, O'Boyle once more called Boston, this time speak-ing directly to Respondent's senior vice president Bruno.According to Bruno's credited testimony O'Boyle's ini-tial tone of complaint was rebuffed and thereafter, in thesame conversation, O'Boyle's approach changed to oneof hope and assurance that no more complaints would bereceived.Following the issuance of the 90-day review all Re-spondent's drivers except O'Boyle were given raises. OnSeptember 9, 1981, so he testified, O'Boyle had a truckbreakdown near Scottsbluff, Nebraska. As a result hewas paid a lesser wage then he thought he was entitledto. Though he called Boston, he failed to convince Re-spondent of the justice of his cause.O'Boyle claimed that it was soon thereafter that hebegan promoting unionism with others among Respond-ent's work force, eventually speaking to each and everyone of them by mid-January 1982. His theme was thatthey should get a union in order and to compel Respond-ent to live up to its prior agreements. Additionally, herecalled that sometime in December or January 1982 hecontacted a union and succeeded in securing and distrib-uting authorization cards among other employees.416 TRANSPORTATION SERVICESThe Union's business agent corroborated O'Boyle'stestimony in part. He was unable to recall the initial datethat he was contacted by O'Boyle, though he placed theevent no earlier than "the first part of January 1982." Healso recalled that several telephone conversations led tomeetings on January 14 and/or 16, 1982, at which timeO'Boyle was supplied with authorization cards to beused in securing a showing of interest from fellow em-ployees.Thus, it is unclear whether or not O'Boyle actuallyperformed concrete actions in support of the Unionbefore the date he was fired, January 15, 1982. EvenO'Boyle admitted that after he "sounded out" his fellowdrivers he distributed the authorization cards by goingdown to Respondent's premises as soon as he got them, acouple of days after he was fired.The General Counsel attempted to corroborateO'Boyle's testimony concerning his union activities bythe testimony of Bob Holland, who stated that O'Boylefirst began talking to him about the cause of unionizationin June 1981, months before O'Boyle stated that hebegan talking about unionism. Holland would have itthat he talked on numerous occasions with O'Boyle upuntil Holland was discharged on January 6, 1982, andthat their conversation culminated in O'Boyle asking himif he would sign a union card should he be providedwith one. Holland estimated that they discussed this sub-ject some 30 or 40 times. Indeed, its seems evident thatthe General Counsel seeks to prove both that Respond-ent had knowledge of O'Boyle's activities and that it un-lawfully interrogated Holland regarding such activitiesthrough Holland's testimony to the effect that on numer-ous occasions Dudek asked him questions concerning thedrivers, and specifically about O'Boyle and union activi-ties.It is clear that few of the conversations referred toabove are encompassed by the pleadings. It is equallyclear that no party was successful in securing the testi-mony of Dudek, who was discharged by Respondentshortly after O'Boyle was discharged. Since Respondent,in its brief, admits that it violated Section 8(a)(1) of theAct to the extent that the record shows that Dudek in-terrogated employees regarding their own or others'union activities it must be found that, whatever the date,Respondent did engage in violative conduct.7In November O'Boyle was making a delivery at Per-kins Chrysler Plymouth. For some reason O'Boyle'sequipment and the building evidently became entangled,causing slight damage to the building and, perhaps, to alock or gate as well. In any event O'Boyle apparentlychose to telephone the owner of the business at his homein the early evening, rather than Respondent's office.Complaints ensued in succeeding days from both theowner of the business and from Chrysler, expressingsome displeasure with O'Boyle's alleged mishandling ofthe equipment and disturbance of the business' owner atI It should be noted that I find the General Counsel's attempt to securecorroboration from Blakeley that Dudek frequently inquired aboutO'Boyle's union activities, and reported on the same to Boston, as inad-equate. Blakeley's testimony in this was afflicted with the same defects indemeanor which has caused me to discredit Blakeley in other respectsherein.home. Respondent claimed it was required to buy a newlock and chain for the Chrysler dealership to replacesome damaged parts.Respondent claims that shortly thereafter O'Boyle en-gaged in another act of misconduct, i.e., complainingloudly in front of Chrysler employees about Respond-ent's equipment and maintenance procedures while at theChrysler facility. Whatever the cause Respondent claimsthat representatives of Chrysler called it and questionedwhether or not they were performing adequate mainte-nance work on their trucks, the question being based onO'Boyle's alleged outburst. Nonetheless, in early Decem-ber Dudek evaluated O'Boyle's performance as definitelyabove average, while still noting weak points of trying totake too many things into his own hands and irritatingother drivers. Dudek commented that O'Boyle's majorproblem was that he "just plain talks too much."Around December 22, O'Boyle once again phonedBoston with a complaint. By Respondent's versionO'Boyle was upset about counting the Christmas holidayagainst his vacation time. Respondent contended thatO'Boyle spoke to a man named Bill Ricardo during thisconversation and referred to Respondent as a scummycompany, run by scummy people. Allegedly he went fur-ther, indicating that he did an excellent job and that hewas the cause for Respondent's securing the contractwith Chrysler, but insinuating that he could do some-thing to cause it to lose that contract. However, the factof the occurrence of this alleged tirade by O'Boyle wasnot supported by evidence from Ricardo, but only byBruno's notes on what Ricardo reported about the con-versation. Nonetheless it appears clear that a conversa-tion bearing at least facial resemblance to that reportedby Ricardo did occur about December 22. For O'Boyleadmitted on cross-examination that he may have arguedwith Ricardo about that date, that he was upset duringthat phone conversation, and that he may have claimedhe had been doing a good job and was partly responsiblefor keeping Respondent's contract with the Chrysler cor-poration. However, he denied that he ever used theword "scummy" or that he threatened to jeopardize thecontractual relationship between Respondent and Chrys-ler.Thus, events led to the fateful day of January 12, 1982,when O'Boyle again called Ricardo. According to Re-spondent it was this call, taken together with his call toRicardo in December, and taking into account all of thevarious strengths and weaknesses evidenced by the mat-ters set forth previously herein, which led directly toO'Boyle's discharge on January 15, 1982.Robert Norton, Respondent's vice president of oper-ations, testified that Ricardo reported to him concerninghis phone conversation with O'Boyle in December, in-cluding the fact that O'Boyle had made veiled threatsabout his performance and cooperation in the future. Ac-cording to Norton, Ricardo also said that O'Boyleclaimed he was responsible for much of Respondent'scontract with Chrysler and that he could "fix that." Atno time, however, was there any mention of O'Boylebeing involved in union activities. Norton denied that hewas aware of such activity.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruno also claimed to have received a report from Ri-cardo regarding a call from O'Boyle, in which O'Boylecomplained regarding his vacation schedule and insinuat-ing that he might not work so hard in the future, all thewhile making vitriolic remarks about Respondent and itsofficials.Thus, when O'Boyle phoned Ricardo on January 12,1982, it seems unsurprising, from Respondent's point ofview, that Ricardo should have motioned for Norton,who happened to be present with him at the time the callwas received, to get on the line and listen. According toNorton he did so, but not before first contacting Brunoand asking him also to get on the line. Both Norton andBruno claimed they got on the line without O'Boyleknowing it and that neither of them said a word whilelistening to the conversation between O'Boyle and Ricar-do. Ricardo was not called, nor was his absence ex-plained. However, as reported by Norton, O'Boyle wastalking loudly about his vacation and holiday pay, com-plaining about a number of items so rapidly that Ricardohad no chance to respond. Norton stated that O'Boylebecame abusive and threatened not to cooperate in thefuture by, for example, failing to take his tool kit withhim while on the road. Norton also recalled thatO'Boyle referred to Respondent and to each of its man-agers as "scummy," and "scummy assholes." He said thatO'Boyle referred to the fact that he had keys to Chrys-ler's customers, indicating that O'Boyle was makingveiled threats to do some harm in the places of businessof those customers unless his demands were met. He alsostated that O'Boyle claimed that he could and wouldruin Respondent's contract with Chrysler. He claimedthat O'Boyle threatened to allow the tractors used in Re-spondent's business to run out of oil. As Norton recount-ed the conversation it was filled with obscenities with re-ferrence to the corporation and management officials.Bruno testified that he began listening to the conversa-tion referred to above by Norton after Norton "buzzed"him and indicated for him that he should pick up theline. He said that O'Boyle had specifically referred tohim as a "scummy asshole," that perhaps he would failto check the level of engine oil and allow the tractors tobe damaged thereby, and that O'Boyle made veiledthreats regarding Chrysler's customers to which he hadkeys.At the conclusion of the conversation, according toNorton and Bruno, Respondent determined to dischargeO'Boyle. According to Bruno, O'Boyle was fired be-cause of the abuse he heaped on the Company by hisswearing, insulting management, and threatening to pos-sibly damage the Company's equipment. Norton, whileacting pursuant to Bruno's orders, nonetheless had aslightly different list of reasons why O'Boyle was fired.Norton would have taken into account not only thephone calls of January 12 and December 22 to Ricardo,including their alleged threats and insults, but also otherfactors, such as, that O'Boyle was no more than an aver-age employee, that his attendance was not the very best,and the alleged destruction and complaints caused byO'Boyle which resulted in complaints to Respondentfrom Chrysler.Both Norton and Bruno denied that O'Boyle's unionactivity played any part in the decision to terminate him,or that they even knew of such activities. They claim, in-stead, that Dudek had never passed such knowlege tothem, if in fact Dudek was aware of it.O'Boyle admitted to a number of conversations withvarious members of Respondent's management through-out late 1981 and into January 1982. He seemed quiteunsure, however, as to who he had spoken to. Whoeverit was, he denied that he used profanity, or that hebecame abusive on the phone. He denied threatening todamage company equipment or to, in effect, lay down onthe job. He specifically denied that he made any personalattacks on management personnel.On Friday, January 15, 1982, pursuant to instructionshe had received from Boston, Dudek fired O'Boyle.O'Boyle stated that he asked Dudek why he was beingfired and Dudek responded that Norton had called andtold of O'Boyle's threats to do damage or break into adealership. At that O'Boyle claimed to Dudek that hewas being fired for unionism and that he did not makethe mistakes attributed to him. Thereafter, in order tosecure his last paycheck, O'Boyle called Norton and wasallegedly told that the reason why he was dischargedwas that Respondent did not like the way he had talkedto Management Officials Fisher and Ricardo. Once moreO'Boyle claimed he was being discharged because ofunion activities, which Norton denied. Dudek was notcalled by either party to testify about this matter. Thus,as previously noted, the General Counsel's evidence ofDudek's violation of Section 8(a)(1) stands unrebutted.Additionally, however, there is a question with respectto whether or not Dudek had knowledge of O'Boyle'sunion activities and whether or not he passed it on toupper management or chose to keep it to himself. And,finally, a question is raised as to whether or not Dudekcould shed any light on the motivations underlyingO'Boyle's discharge.Each of the parties and their counsel had telephonecontacts with Dudek shortly preceding the trial. Dudekhimself was discharged within several days after O'Boylewas discharged. And only a few days precedingO'Boyle's discharge he had spoken privately withO'Boyle about the possibility of his securing Respond-ent's contract with Chrysler and cutting Respondent outof the scene. O'Boyle recalled, while recounting Dudek'srecitation of his hopes or plans, that Dudek stated thathis greatest difficulty would be in managing to avoid be-coming entangled with the Union.Nonetheless, both parties admitted in their briefs thatbecause of the circumstances surrounding Dudek's dis-charge, and the efforts of each side to secure his testimo-ny, no adverse inference is to be drawn against eitherparty because of either side's failure to produce him as awitness.It remains a fact that even O'Boyle admits that Dudekdenied that any union activity had played a part inO'Boyle's termination at the time he was asked about itduring the termination interview. Moreover, O'Boyle ad-mitted that he telephoned Dudek several days later, at atime when both had been discharged. O'Boyle asked418 TRANSPORTATION SERVICESDudek if he had been aware of union activities, and,though he claimed Dudek admitted that he had knownabout them, he also admitted that Dudek claimed not tohave passed such knowledge on to anybody else withinRespondent's organization. As noted earlier herein,Blakeley's testimony was not credible, including thathere Dudek supposedly asked Blakeley who was pushingthe Union, whether it was O'Brien, and whether or notBlakeley would agree to find out and report back.Both Bruno and Dudek testified to the effect that theyhad been surprised by Dudek's report via telephone fol-lowing O'Boyle's discharge regarding O'Boyle's claimthat the real reason behind his discharge was his unionactivities. Dudek was therefore asked to submit a furtherreport. Dudek's report indicated that he responded toO'Boyle's claim during the termination interview by pro-fessing ignorance of what O'Boyle was talking about, towhich O'Boyle responded that "maybe you don't [knowof my union activities], but that goddamn scum companydoes."C. Conclusions Regarding O'Boyle's DischargeThis case appears to turn almost wholly on the credi-bility accorded the various witnesses. The resolution ofcredibility questions is particularly difficult in this in-stance, however, because, judging by their demeanor, themajority of witnesses in this case are simply not to be be-lieved.O'Boyle was glib, even expansive and personable attimes. But no one watching his efforts to magnify, his airof superiority, his readiness to blame others for eventrivial allegations of misconduct laid at his doorstep, andhis general evasiveness and arrogance while testifyingcould be left with anything other than feelings of queasi-ness in attempting to sift out the truth from his verboseanswers.Holland was little, if any, better. He was probablyangry at Respondent, and biased against it, perhaps basedon the fact that he too was discharged by Respondent.He was obviously all too willing to insert characteriza-tions and opinions into his testimony, as he assumed therole of one of the adversaries in this case. He repeatedlysought to demonstrate his cleverness; in my opinion hedemonstrated instead his bias and his unwillingness to re-frain from argument or evasion.Clarence Blakeley seemed somewhat more truthfulthan either O'Boyle or Holland, but he too was guilty ofevasiness and rambling, hiding in the smokescreen of a"good ole boy" and playing for sympathy. His bitternessover not being selected as the manager to succeedDudek was palpable, and appeared to me to account forhis inability to testify credibly or accurately.On Respondent's side of the table matters were onlyslightly better.John Cobb, the interim manager who followed Dudek,had no testimony concerning O'Boyle's case. From Re-spondent's standpoint that is regrettable, for I found himhighly credible. He seemed honest and earnest as he tes-tified and I have no reason to doubt his accuracy.Norton far surpassed the General Counsel's witnessesin his demeanor. But it remains a fact that he was guiltyof fabrication, as was shown during his cross-examina-tion. It was demonstrated that he lied during the courseof sworn testimony at an unemployment compensationhearing concerning O'Boyle's discharge. I find it some-what implausible that he would claim that he knew noth-ing of O'Boyle's union activities but, on being advisedthat O'Boyle was claiming that he had been engaged insuch activities, he failed to do anything to ascertain theaccuracy of O'Boyle's assertions. Unlike the GeneralCounsel I would not find that his failure to list additionalreasons why O'Boyle was thought to warrant dischargein the affidavit he provided the General Counsel in thecourse of the investigation of this case to be indicative ofan effort to fabricate; rather, it seems to me more likelythat Norton was simply something less than complete.Nevetheless, it cannot be adequately explained why hewould so directly and falsely, as he admitted he did,deny under oath to the unemployment compensationhearing referee that he had been on the phone and hadoverheard the fateful conversation between Ricardo andO'Boyle on January 12. It is possible, as he claims, thathe simply wished to avoid disclosing to O'Boyle that hehad overheard that conversation, inasmuch as he "knew"that he would not prevail in the unemployment compen-sation hearing and did not want to provide O'Boyle withan opportunity to rearrange or fabricate his own testimo-ny. All that is a possibility, but I see little reason to be-lieve it. Accordingly, I have determined to credit Nor-ton's testimony only in instances where it is corroborat-ed, or seems consistent with facts which are objectivelydemonstrated or which are not in dispute.Bruno was a voluble, assertive, and domineering per-sonality by my observation. His testimony was repletewith attempts to rationalize and ramble. Nevertheless,despite my misgivings about his credibility, I found hima superior witness to any offered by the General Coun-sel. Accordingly, in areas of conflict, I have determinedto credit him.Given these credibility resolutions I find O'Boyle'scase lacking in merit.It cannot be disputed that O'Boyle engaged in unionactivities. When they began and just how widespreadthey became seems, however, open to question. O'Boyleclaims that he talked to all of the drivers. Yet onlyBlakeley and Holland appeared to corroborate his testi-mony and, as noted earlier, each of these men werethemselves discharged by Respondent and testified insuch fashion as to raise serious doubts about their credi-bility. So, while I tend to discount much of whatO'Boyle claimed, it cannot be disputed that he didengage in some union activities, especially after his tele-phone calls to Boston which emanated from his truckbreakdown in Scottsbluff, Nebraska, on September 9,1981.Nor does it seem open to doubt that Respondent har-bored animus against the Union, or any other labor orga-nization which might seek to represent its employees.Both O'Boyle's and Holland's testimony concerning Re-spondent's expression of animus toward unions duringthe course of their separate hiring interviews is largelyundisputed. Thus, notwithstanding their shaky credibil-ity, I am inclined to give it some weight. Additionally, I419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieve that the events set forth in Judge Kennedy's deci-sion, bearing so closely on the events in controversyhere, should be found to warrant an inference that Re-spondent here habored animus against unions. I so con-clude.I have substantial doubt as to whether or not the offi-cials of Respondent responsible for the decision to dis-charge O'Boyle had knowledge of his union activitiesuntil he had been discharged. Their denials are not, ofcourse, directly refuted by O'Boyle. As noted earlier, Ihave found Bruno to be a somewhat more credible wit-ness than O'Boyle. Norton's testimony in this respectseems to be consistent with that of Bruno and, accord-ingly, worthy of some small credence.Additionally, the circumstances in this case seem tome to support the view that Dudek never passed onwhatever knowledge he may have had of O'Boyle's ac-tivities or sympathies in favor of a union. First of allDudek was clearly a disaffected supervisor who, evenaccording to O'Boyle's account, made plans to subvertRespondent's contract with Chrysler and take it over forhimself. Additionally even O'Boyle confessed thatDudek professed surprise, apparently genuine, toO'Boyle concerning O'Boyle's accusation that he wasbeing discharged for union activities. Nor does thereseem to be any plausible explanation for Dudek's claim,in the course of the telephone conversation with O'Boyleseveral days after each of them had been discharged byRespondent, that he never passed any knowledge he hadof O'Boyle's union activities on to his superiors inBoston. Thus in light of my unwillingness to credit theapparently fanciful and biased testimony of Holland andBlakeley on this point, and despite my awareness that theBoard generally imputes the knowledge of a supervisorto the company employing him,8I cannot conclude inthis case that the General Counsel has persuaded me thatthe Respondent's officials had actual knowledge ofO'Boyle's union activities at the time the determinationwas made to discharge him.Moreover, even if they did have knowledge, it seemsto me that O'Boyle was truly the type of employee who"led with his chin" in his dealings with his Employer.Granting, for the purposes of this decision, the GeneralCounsel's argument that Respondent has sought to mag-nify and embellish O'Boyle's faults and transgressions, Imust still conclude that in crediting Bruno over O'Boylewith respect to the events of January 12, 1982, I am ledinescapably to the conclusion that O'Boyle's activitiesduring that conversation furnished ample just cause forhis discharge. Certainly no employer or employer's offi-cial is obliged to suffer insults and innuendos and veiledthreats of the sort I have concluded were made byO'Boyle in the course of that conversation. Given myimpression of Bruno throughout this trial as a man whowould brook little opposition I find myself quite ready tobelieve that it was O'Boyle's confrontational style ofproblem-solving which led to his discharge, rather thanany union activities he may have engaged in prior to thattime which, it must be remembered, were confined todiscussions with fellow employees and did not rise to thes See Dr. Phillip Medal, D.D.S., Inc., 267 NLRB 82 (1983).level of actually securing any authorization cards untilafter he had been discharged.Thus, I conclude and find that O'Boyle was dis-charged for just cause and not for discriminatory motiva-tions violative of Section 8(aXl) and (3) of the Act. Ac-cordingly, this portion of the complaint must be dis-missed.D. The Discharge of Clarence BlakeleyClarence R. Blakeley was a dockman and relief driverwho also worked in the office part time for Respondentbetween early April 1981 until March 1982, when he wasfired.The events immediately proceeding his dischargewhen related by Blakeley: He testified that aroundMarch 2, 1982, he overheard Cobb, the interim manager,and Hensley, the man hired to become the permanentmanager of the Denver office, a position for whichBlakeley had applied. Blakeley was obviously and deeplydisappointed in not receiving the position himself. Hesaid that he heard them talking on the phone to someoneconcerning employee hours. He went on to say that soonthereafter he asked to speak to Hensley and asked him ifRespondent was going to start cutting hours. Blakeleyclaimed that he went on to threaten to go to the NLRBregarding O'Boyle's complaint if his hours were cut.Next morning, according to Blakeley, Hensley statedthat he had to let Blakeley go because of his attitude andrefusing to carry loads. Blakeley responded by sayingthat it was a trumped up charge. He then left.Norton denied Blakeley's charge. He claimed, instead,that Blakeley was discharged because of poor job per-formance. Elaborating, he spoke of two runs to RatonPass to meet with other drivers coming in the oppositedirection from Albuquerque, one of which was canceledby Blakeley and the other of which was protested, ap-parently due to weather conditions. Additionally, hespoke of an alleged unwillingness by Blakeley to cooper-ate with the drivers whom he met in Raton Pass, in thatBlakeley declined to extend his route some miles past thenormal meeting point in Raton Pass. Finally, Norton jus-tified Blakeley's discharge by an incident that occurredbetween Blakeley and a Chrysler employee on the load-ing dock on February 24, 1982.The gist of these alleged offenses is evidently admittedby the General Counsel. Around February 3, 1982,Blakeley, fearing the approach of a severe snowstorm,called the port of entry and claimed to have learned thatit was closed due to the weather. He then elected not todrive his run to Raton Pass. While there is some questionas to whether or not Cobb acceded to Blakeley's requestthat he not be compelled to drive that night out of exas-peration, or simply because he was presented with a faitaccompli, Cobb, in fact, did agree to Blakeley's handlingof the matter and he did tell Blakeley that he did nothave to drive the run that night.9Several days later9 While considerable testimony was taken about whether or not Re-spondent had a practice, or would have allowed a practice, of drivers'calling the port of entry to determine weather conditions or to havechecked them from other sources, I am satisfied that Blakeley andContinued420 TRANSPORTATION SERVICESCobb and Blakeley disagreed as to whether or not Blake-ley had or should be allowed to effect his own changesin his work schedule. This came about because Blakeleyoccasionally allowed driver Ed Carnavale to drive hisroute on Fridays. Cobb called Blakeley at home and toldhim that his scheduled route should be run by him, as hewanted Carnavale to do another driver's route due to theother driver having been up all night. Blakeley drove therun without further protest.Another disagreement arose between Blakely andCobb when, according to Cobb, complaints were re-ceived from the Albuquerque drivers that Blakeley wasnot meeting them in a timely fashion or the proper placedue to the fact that they had to wait a long time, in avery exposed and cold place at the top of the pass. Ap-parently they were suggesting that Blakeley shouldsimply extend his route a bit further and drive on toRaton, New Mexico. Blakeley, on the other hand, insist-ed that to have done so would have unduly extended hisrun and would cause him to violate DOT regulations. OIt seems agreed, however, that the Respondent's mainreason for discharging Blakeley was an incident that oc-curred on the loading dock at its Denver facility on Feb-ruary 24, 1982. As conceded by the General Counsel,Blakeley had a disagreement with a Chrysler employeeabout the way she had loaded his truck and, instead ofdiscussing it with Cobb, he complained directly toChrysler management. According to Cobb, he was sum-moned to the dock by one of Respondent's employees.There he observed a dispute growing louder and louderbetween Blakeley and an employee of Chrysler. TheChrysler employee was a woman whose job was to loadthe truck which Blakeley was about to drive away. Ac-cording to Cobb, Blakeley was complaining that thetruck was not loaded properly and that it would requirehim, due to its improper loading, to unload and reloadthe truck several times while he made deliveries. At onepoint Blakeley referred to the female Chrysler employeeas a "fat-ass.""' In any event Cobb told Blakeley to goback to the office, and that, if anything had to be "han-dled," it should be done through Respondent's manage-ment and not directly with Chrysler under any circum-stances. Cobb then went and reviewed the truck's load-ing with a member of the Chrysler's management andfound everything proper. Cobb apologized to the Chrys-ler representative, who had simply turned and walkedaway from Blakeley when Blakely approached him andin a loud voice began complaining about the situation.Cobb recalled the Chrysler representative as being upsetto the point that he said that "I don't have to put upwith this kind of shit." Cobb also quoted another man-agement representative of Chrysler saying basically thesame thing about 10 minutes later. Still later, the nextO'Boyle, and perhaps others, did so from time to time on their own.There is, however, no evidence of other runs being canceled due toweather conditions.10 Bruno testified that the route could have been driven without vio-lating DOT regulations. Perhaps that is so, but certainly not without vio-lating speed limits.11 Blakeley's denial that he referred to this employee as a "fat-ass" wasequivocal. When asked if he had so referred to her, he responded, "No, Idon't believe I did. I don't use that type of language."morning, Chrysler's depot management is reported byCobb to have decreed that they did not want any of Re-spondent's employees. Rather, they were simply to deliv-er the freight on schedule and, failing that, it would beChrysler's position that Respondent was not upholdingits end of the contract and Chrysler would get somebodyelse to do it. Cobb recounted that Chrysler's depot man-ager threatened, if the conduct of the sort that had oc-curred the day before continued, he would see that thecontract was voided and that he would make very surethat "Detroit" was aware of its position on the matter.Accordingly, Cobb composed and delivered to Blake-ley a lengthy memorandum in the nature of a reprimand.It read as follows, in pertinent part: "I am greatly upsetover many aspects of this incident. One is the fact thatyou made your feelings well known in front of Chrysleremployees and management instead of discussing it firstwith me. While I was doing my evening load check, youwent directly to Mr. Ashton to discuss the matter."Meanwhile, Chrysler's depot manager had elected togo directly by phone to Bruno in Boston about thematter. According to Bruno, Chrysler's depot manager,was "livid," even "venomous," in discussing this matterover the phone. Additionally, Bruno testified that he re-ceived a telephone call from another Chrysler officialwho had inquired as to why he could not "control hispeople." Still later Bruno received a call from "Detroit,"from Chrysler's official in charge of awarding contracts.While this man did not tell Bruno that Blakeley was tobe fired, Bruno recalled that he did say "if you have an-other incident over there, you are probably going to losethe contract."Several days later, Bruno went to Denver and, togeth-er with other officials of Respondent, met with severalofficials of Chrysler. Their primary point of discussionwas to agree on precisely how their employees wouldinteract with one another.On March 2, 1982, Cobb was on the telephone speak-ing to Ricardo in Boston. He was accompanied by Hens-ley, who was to be the new manager in Denver. Cobboverheard Blakeley remark that if his hours were cut hewas going to the Labor Board.'2Cobb denied that Blakeley's remark played any part inthe decision to terminate Blakeley, and would have itthat he did not even realize that Blakeley was referringto the NLRB, as opposed to the Wage and Hour Divi-sion of the Department of Labor.Bruno testified that a joint decision was made amongmanagement officials in Boston to fire Blakeley rightafter the incident on the dock between Blakeley and thefemale employee of Chrysler, and receipt of the tele-phone calls from Chrysler's management. Bruno ac-knowledged that he was in Denver on February 26, andthat he even spent some time with Blakeley, yet failed tomention Blakeley's jeopardy to him. Bruno claimed thatthe failure was due to the fact that he was in Denver inorder to conduct other business and that he had a tightschedule which involved further travel plans.II Evidently, Blakeley's concern was aroused when, just prior to thisincident, Cobb had questioned him about why Blakeley's usual scheduledhours per week had risen from 20 to 26.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Conclusions Regarding Blakeley's DischargeAs in O'Boyle's case, I conclude that Blakeley's dis-charge has not been adequately demonstrated to havebeen unlawful. My primary basis for the conclusion isthe credibility resolution previously set forth herein.Obviously Blakeley furnished just cause for Respond-ent's discharge of him, if he, in fact, was guilty of theincident with the female Chrysler employee on the load-ing dock and thereby caused Respondent's managementto have reason to become apprehensive over the contin-ued state of their contractual relationship with Chrysler.I find that Blakeley did refer to Chrysler's employee as a"fat-ass," and that he did loudly complain to or berateChrysler's management.Under these circumstances, whether Chrysler's man-agement overreacted seems scarcely the point. For it isplausible to believe that they might, and did, adviseBruno in the fashion described by Bruno. I do not findthe delay between Cobb's memorandum and the imple-mentation of Bruno's decision to terminate to be so greatas to warrant an inference that the termination was in-stead caused by Blakeley's intervening remark threaten-ing to go to the Labor Board. Instead, for the reasonsstated earlier, I credit Cobb, and conclude that despiteBlakeley's remark on March 2, 1982, he was not therebyshielded from discharge on the following day.Accordingly, I conclude that that portion of the com-plaint alleging that Respondent violated the Act in dis-charging Blakeley should be dismissed.CONCLUSIONS OF LAW1. Respondent Transportation Manpower Services ofOhio, Inc. is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byinterrogating an employee about his own, and others',activities on behalf of the Union, and by asking the em-ployee to find out about the union activities of fellowemployees and to report back about them.4. Respondent has not violated the Act in any respectother than as found above.5. The above unfair labor practices have an effectupon commerce as defined in the Act.THE REMEDYHaving found Respondent has engaged in unfair laborpractices it shall be recommended that it be ordered tocease and desist therefrom.On the basis of the foregoing findings of facts and con-clusions of law and on the entire record, I issue the fol-lowing recommended '13 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, Transportation Manpower Services,Inc., Denver, Colorado, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Interrogating employees about their own andothers' activities on behalf of a union, or asking employ-ees to find out about the union activities of fellow em-ployees and report on them to Respondent.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following action designed to effectuate thepurposes of the Act.(a) Post at its facilities at Denver, Colorado, copies ofthe attached notice marked "Appendix."14Copies of thenotice, on forms provided by the Regional Director forRegion 27, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT do anything which interferes with theserights. More specifically, WE WILL NOT interrogate em-ployees concerning their own or other employees' unionactivities, NOR WILL WE ask employees to find out about422 TRANSPORTATION SERVICESthe union activities of other employees and report themto us.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of any rightsguaranteed by the Act.TRANSPORTATION MANPOWER SERVICESOF OHIO, INC.423